IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1833
                               Filed July 20, 2022


IN THE INTEREST OF M.L.,
Minor Child,

A.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       Sarah E. Dewein of Cunningham & Kelso, P.L.L.C., Urbandale, for appellant

mother.

       Thomas J. Miller, Attorney General, and Diane Murphy Smith, Assistant

Attorney General, for appellee State.

       Erin Mayfield of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor child.




       Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                          2


BOWER, Chief Judge.

       A mother appeals the termination of her parental rights to her child,

challenging the grounds for termination and claiming she should have been

granted a six-month extension to seek reunification and termination was not in the

child’s best interests. Because we discern no reason to disagree with the juvenile

court’s termination-of-parental-rights order, we affirm.

       M.L. came to the attention of the Iowa Department of Human Services

(DHS) in     February 2021      after   testing positive   for amphetamine and

methamphetamine at birth. Following the child’s birth, the mother was arrested on

felony robbery charges. She admitted to illegal drug use while pregnant. She did

not obtain prenatal care. The mother and DHS agreed to a plan where the child

would be placed in the care of the maternal grandmother.

       On March 11, the juvenile court entered an order confirming the removal of

the child from the mother’s custody. The mother provided information about the

putative father. The removal continued following an uncontested hearing held on

March 17.

       On May 7, the child was adjudicated as a child in need of assistance (CINA)

under to Iowa Code section 232.2(6)(c)(2), (n), and (o) (2021).      The mother

remained in jail. Disposition was entered on June 15 with the child remaining with

the maternal grandmother under DHS supervision.
                                          3


       On September 3, a permanency order was filed directing the State to file a

petition to terminate parental rights.1

       On September 9, the mother pleaded guilty to felony theft and extortion.

She received a fifteen-year suspended sentence and, on September 10, was

released on probation under the condition she obtain substance-abuse and

mental-health evaluations and follow recommendations for treatment.            DHS

received a report the mother absconded to Nebraska. The mother told DHS she

was staying in a hotel, and then she ceased communication with DHS.2

       On September 16, the child was placed in the custody of a maternal uncle

and his wife. There had been ongoing concerns the maternal grandmother was

allowing the mother to live with her despite DHS’s clear expectation the mother

would not live with the child.

       The mother participated in a substance-abuse evaluation on September 20,

which recommended participation in intensive outpatient treatment consisting of

weekly groups and individual sessions totaling no less than nine hours of treatment

a week.    The mother was diagnosed with a severe methamphetamine and

cannabis dependency in early remission in a controlled environment.             The

evaluator indicated the mother has a significant history of multiple relapses,

criminal behavior, mental-health struggles, and past ability to be sober only while



1 DHS attempted, but the putative father failed to comply with paternity testing.
There is an active warrant for his arrest. He is in noncompliance with his probation
following a domestic-violence charge, had a positive drug screen for
methamphetamine, and was unsuccessfully discharged from substance-use
disorder treatment.
2 DHS had conflicting reports the mother was staying at a hotel, in the

grandmother’s car, and at the grandmother’s home after her release from jail.
                                        4


in a controlled environment. The mother submitted a negative drug screen on

October 29 and moved into a sober-living house on November 1. She submitted

another negative drug screen on November 2.

      The termination of parental rights hearing was held November 3. The

mother testified she had not used any drugs since being released from jail, was

residing in a sober-living facility, had started substance-abuse and mental-health

programming in October, and was looking for employment. She stated the child

could join her in the sober-living house and requested an extension of time to show

she was able to maintain sobriety and provide an appropriate home for M.L.

      The mother acknowledged she has used methamphetamine and other

illegal substances for many years. She had been sleeping on others’ couches for

several months before giving birth to M.L. She acknowledged her last long-term

employment was in 2012 or 2013. The mother testified she only entered the sober-

living house because it was required by her probation officer.

      The social worker in charge of the family’s case testified the mother was

unable to participate in services while in jail due to COVID-19 protocols. She

stated the services the mother was scheduled to begin were appropriate.

However, she expressed concerns about the mother’s motivation to change, noted

the similar circumstances surrounding a prior termination of the mother’s parental
                                          5


rights,3 and testified about issues that occurred during in-person visits.4 The social

worker did not recommend an extension of time be granted to the mother.

       The child’s guardian ad litem (GAL) recommended termination of the

mother’s rights. The GAL, like the social worker, noted the mother’s significant

history of substance abuse and previous juvenile court involvement and services.

She stated the mother’s testimony demonstrated a lack of insight into the impact

her mental health, substance abuse, and domestic violence5 have on her children



3 The mother had previously been involved with juvenile court services in relation
to an older child. The 2016 termination-of-parental-rights ruling shows her
circumstances have not changed much:
                Since her removal on February 4, 2015, [the child] has
        remained in foster care, and the parents have not progressed past
        fully supervised interactions. . . .
                ....
                [The mother] initially also did not consistently participate in
        recommended services. On August 17, 2015, however, she entered
        inpatient treatment at the House of Mercy. This action prompted the
        court to grant a six-month extension for reunification efforts on
        September 25, 2015. Three days later, [the mother] relapsed on
        methamphetamine in a Walmart bathroom while on a pass from her
        inpatient treatment program. She then returned to the House of
        Mercy and began making progress. Unfortunately, she began to
        struggle again in January, 2016, and left the program on February
        25, 2016. She did not follow up with any outpatient treatment, and
        has not consistently engaged in mental health treatment.
4 After the mother’s release from jail in September 2021, she was offered weekly

supervised interactions with M.L. but missed her first one. The second visit ended
early as the mother would not take redirection from the child’s custodian, began
yelling and cussing, and would not deescalate. During her third interaction, the
mother handed the child off to the Court Appointed Special Advocate stating she
had to use the restroom, then she spent ten to fifteen minutes away and left shortly
thereafter. During her fourth interaction, the mother did not engage with M.L.
5 The mother did testify one of her prior intimate relationships involved domestic

violence. She also testified about relationship violence that appears connected to
her lifestyle and the use of illegal substances. Once, a man insulted her and when
she responded, he hit her several times in the head with a fire extinguisher. The
mother testified another man believed she had stolen his car and hit her in the
head with a steel bar. And, the events leading to her most current legal
                                             6


and herself. The GAL found it was not “reasonably likely that [the child] can safely

be returned to her within six months or that an extension is in his best interest.”

She asserted the child “needs and deserves permanency and that termination of

parental rights and adoption” by those with whom the child was placed was in his

best interests.

       The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(g), (h), and (l).

       The mother appeals, claiming the grounds for termination have not been

proved by clear and convincing evidence because she should be granted a six-

month extension considering her lack of access to services while in jail and

termination of her parental rights is not in the best interests of the child.

       We review termination proceedings de novo. In re D.W., 791 N.W.2d 703,

706 (Iowa 2010). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (internal citation omitted). Our paramount

concern is the child’s best interests. In re L.T., 924 N.W.2d 521, 528 (Iowa 2019).

       In determining whether termination of parental rights is authorized, we

consider   whether:    (1) grounds     for   termination   have    been    established,

(2) termination is in the child’s best interests, and (3) the parent has proved a



involvement involved her accompanying a man to a woman’s home to retrieve the
man’s money and drugs and he “pistol-whipped” the woman. The mother testified
the woman “deserved it.”
                                         7


permissive exception weighing against termination. Iowa Code § 232.116(1)-(3);

In re A.S., 906 N.W.2d 467, 472–73 (Iowa 2018).           “When the juvenile court

terminates parental rights on more than one statutory ground, we may affirm the

juvenile court’s order on any ground we find supported by the record.” In re A.B.,

815 N.W.2d 764, 774 (Iowa 2012).

       We focus on termination under section 232.116(1)(h), which provides a

parent’s rights may be terminated if the court finds: (1) the child is three years of

age or younger, (2) the child has been adjudicated a CINA, (3) the child has been

removed from the physical custody of their parent for six of the last twelve months,

and (4) there is clear and convincing evidence that the child cannot be returned to

the parent’s custody at the present time. “[A]t the present time” means at the time

of the termination hearing. See D.W., 791 N.W.2d at 707.

       The mother concedes the child is under three years old and has been

adjudicated CINA. There is no dispute the child has been removed from her

physical custody since March 2021, which was eight months at the time of the

termination hearing. There is clear evidence supporting section 232.116(1)(h)(1)-

(3).

       The mother’s challenge to paragraph 4 is intertwined with her claim an

extension should have been granted because she had no access to DHS services

while in jail during the COVID-19 restrictions.      If this was the mother’s first

involvement with juvenile court, the claim might carry a bit more weight. But

evidence of a parent’s past performance “may be indicative of the quality of the
                                           8


future care that parent is capable of providing.” In re B.H.A., 938 N.W.2d 227, 233

(Iowa 2020) (citation omitted).

       To grant an extension of time for reunification, the court must “enumerate

the specific factors, conditions, or expected behavioral changes” providing a basis

to determine the child will be able to return to the parent at the end of the additional

six months. Iowa Code § 232.104(2)(b). Stated differently, we must find that the

need for removal will no longer exist at the end of the extension. We are unable

to reach such a conclusion here. Given the mother’s long history of substance

abuse, her limited ability to refrain from drug use only in a very controlled

environment, and her past lack of follow-through even when her relationship with

her child was on the line, we are unconvinced the child could be returned safely to

her care in an additional six months.

       The mother’s testimony shows a lack of insight into her mental-health

issues, substance-abuse issues, and the impact those issues have on her ability

(or inability) to provide consistent, safe parenting to her child. The mother’s late

and minimal efforts just before the termination hearing are a good first step, but

she has a long road to travel. See In re C.B., 611 N.W.2d 489, 495 (Iowa 2000)

(“Once the limitation period lapses, termination proceedings must be viewed with

a sense of urgency.”). There is clear and convincing evidence the child could not

be safely returned the mother’s custody at the time of the termination hearing or in

the foreseeable future and, consequently, termination of the mother’s parental

rights is supported under Iowa Code section 232.116(1)(h).
                                          9


          Finally, the mother combines her best-interests and permissive-exceptions

arguments, contending the juvenile court “should have acknowledged the

significant steps [the mother] has taken in the recent months and looked to provide

M.L. the opportunity for a longstanding relationship with [the] mother, a connection

that is unquantifiable by the courts, when there is an exception that allows this

relationship an opportunity to exist.” Perhaps the efforts the mother has taken are

“significant” in her estimation.     Unfortunately, they are insufficient to show

termination is not in the child’s best interests. The mother has failed in her burden6

to prove an exception exists that countermands our conclusion that termination of

parental rights and adoption can best provide for the child’s safety, “long-term

nurturing and growth,” and “physical, mental, and emotional condition and needs.”

Iowa Code § 232.116(2); see A.S., 906 N.W.2d at 475 (noting the exceptions are

“permissive, not mandatory”). We affirm the termination of the mother’s parental

rights.

          AFFIRMED.




6 See A.S., 906 N.W.2d at 476 (“[O]nce the State has proven a ground for
termination, the parent resisting termination bears the burden to establish an
exception to termination under Iowa Code section 232.116(3).”).